          Case 1:20-cr-01939-JAP Document 25 Filed 03/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                              Plaintiff,

                                                             Case No. 1:20-CR-1939 JAP
       -vs-


CHRISTOPHER LEYBA,

                              Defendant.


                      ORDER DENYING MOTION FOR FURLOUGH

       THIS MATTER is before the Court on defendant Christopher Leyba’s Amended

Opposed Emergency Motion for Furlough to Visit Daughters and Family. Doc. 23. Mr. Leyba

is seeking release from custody for 24 hours purportedly to attend to his two daughters who were

involved in a terrible car accident. See id. According to the newspaper report, one of the girls

who Mr. Leyba claims was his daughter was killed in the accident, and the other was seriously

injured. See id. Both the United States and U.S. Pretrial Services oppose the motion. See id. at

2; Doc. 24. The Court denies Mr. Leyba’s motion for the following reasons.

       First, even without considering the United States’ response to Mr. Leyba’s motion, the

Court cannot find that Mr. Leyba is neither a flight risk nor a danger to the community, even if

he were released only for 24 hours. Mr. Leyba has a lengthy and troubling criminal history,

which includes convictions on multiple drug charges, shooting at or from a motor vehicle,

driving while intoxicated, receiving a stolen firearm, being a felon in possession of a firearm,

attempted breaking and entering, and escape. See Doc. 8. He also repeatedly violated his terms
          Case 1:20-cr-01939-JAP Document 25 Filed 03/31/21 Page 2 of 2




of supervised release while on federal supervision, and his conditions of probation while on state

probation. See id. The Court found on October 28, 2020 that Mr. Leyba is both a serious flight

risk and a danger to the community, and the tragic accident referenced in the newspaper article

attached to defendant’s amended motion does not change the Court’s assessment.

       Second, the United States’ response to Mr. Leyba’s amended motion calls into serious

question whether Mr. Leyba is related to either of the girls he claims are his daughters. Given

the United States’ response, the Court would not consider releasing the defendant unless and

until he presented evidence his paternity at an evidentiary hearing. A hearing is not necessary,

however, because the Court still is convinced that Mr. Leyba is both a flight risk and a danger to

the community, even if only released for one day. The Court therefore will deny Mr. Leyba’s

request for a furlough.

       IT IS THEREFORE ORDERED that defendant Christopher Leyba’s Amended

Opposed Emergency Motion for Furlough to Visit Daughters and Family (Doc. 23) is DENIED.

       DATED this 31st day of March, 2021.




                                                     __________________________________
                                                     Laura Fashing
                                                     United States Magistrate Judge




                                                2
